PER CURIAM.
We are of the opinion that this is an action for damages, and not for a penalty. The statute of limitation of five years against suits for penalties or forfeitures (R. S. § 1047 [U. S. Comp. St. 1901, p. 727]) is therefore not applicable. We find no federal statute of limitations applicable to the case. It follows that the state *89statute, which prescribes the action in one year, must be applied. Civil Code of Louisiana, arts. 3536, 3537. We are constrained, therefore, to hold that the trial court correctly ruled that the action is barred.
Affirmed.